1 Reported in 249 N.W. 893.
Affirmed 290 U.S. 398, 54 S.Ct. 231, 78 L. ed. 255.
Defendant appeals from the judgment entered upon the finding of fact and conclusions of law. The case was here on an appeal by the plaintiffs, or petitioners, from the order denying a new trial, wherein the decision was filed on July 7, 1933.189 Minn. 422, 249 N.W. 334. This appeal attacks L. 1933, p. 514, c. 339, as violation of the same provisions of the constitution of the United States and of the constitution of this state as in the previous appeal, the parties having submitted the case on the same briefs.
We are of the opinion that the decision in the first appeal rules this appeal, and on the authority thereof the judgment is affirmed. *Page 450